BRADY, J.
Action by plaintiff to recover from the defendant, a hotel keeper, $250, alleged value of a chest and contents left by plaintiff in a room in defendant’s hotel by plaintiff in October, 1908, when *582she departed therefrom after occupying the room for about two weeks as a guest. When plaintiff left the hotel, she owed some $14 for use of the room and made no inquiries about the baggage until November, 1909, and no effort to have its whereabouts inquired into until March, 1910. The action was tried before the court and a judgment awarded plaintiff for $125. The burden of proof was upon the plaintiff to show that the baggage was left in the hotel. She failed to sustain this burden. Even if her claim was true, the long period of delay is without excuse and is sufficient evidence of contributory negligence and throws upon her the burden of proving actual negligence on the part of the defendant. In cases cited by the appellant, the possession of the baggage by the hotel keeper was evidenced by his receipts or checks, and the delay was not unreasonable.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.
GAVEGAN, J., concurs.